Case 1:20-cv-00617-SKC Documenti1 Filed 03/04/20 USDC Colorado

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

Civil Action No. 20-cv-

CBD970, LLC, a Colorado Limited Liability
Company, also known as CBD970.com, LLC,

Plaintiff,

Vv.

LABYRINTH HOLDINGS, INC., a Nevada
Corporation;

ROBERT HELLMAN, Individually:

JAMES HILL, Individually; and
LABYRINTH HOLDINGS, LLC,

a California Limited Liability Company,

Defendants.

Page 1 of 23

 

VERIFIED COMPLAINT FOR DAMAGES
AND DEMAND FOR JURY TRIAL

 

Plaintiff, CBD970, LLC, a Colorado Limited Liability Company, also known as

CBD970.com, LLC (“CBD970”), by and through its undersigned counsel, hereby sues and

submits this Verified Complaint against the Defendants, LABYRINTH HOLDINGS, INC.. a

Nevada Corporation (“Labyrinth”); ROBERT HELLMAN, Individually (“Hellman”); JAMES

HILL, Individually (“Hill”); LABYRINTH HOLDINGS, LLC, a California Limited Liability

Company (“Labyrinthllc”), for Damages and states as follows:
Case 1:20-cv-00617-SKC Document 1 Filed 03/04/20 USDC Colorado Page 2 of 23

PARTIES
I, Plaintiff:

Ll. Plaintiff, CBD970, LLC, is a Colorado Limited Liability Company, registered by
the Colorado Secretary of State on August 30, 2018, and located and doing business at 5454
County Rd 346, Silt, Garfield County, Colorado, and is sui juris.

2; At all times material hereto, the sole member of Plaintiff, CBD970, LLC, has been
Kenneth Sack, a citizen of the State of Colorado.

3 “cbd970.com, LLC” is an artificially created name by defendants to refer to
CBD970, LLC, which is a Colorado Limited Liability Company.

IL. Defendants:

4, At all times material hereto, the Defendant LABYRINTH HOLDINGS, INC..
(“Labyrinth”), is a for-profit Nevada Corporation assigned Nevada Business No,
NV20191109550, Entity registration No. E0060842019-7, and incorporated February 8, 2019.

5. Labyrinth, maintains its principle place of business and registered agent in the State
of Nevada and is Sui Juris.

6. At all times material hereto, the Defendant, ROBERT HELLMAN, individually
(“Hellman”), has been a citizen of the State of California residing in Temecula, Riverside County,
California, who is and has been doing business individually and on behalf of Labyrinth and
Labyrinthlle within the State of Colorado and engaging in the conduct hereinafter complained of
in this action, and is sui juris.

% At all times material hereto, the Defendant, JAMES HILL individually (“Hill”),

has been a citizen of the State of California residing in Temecula, Riverside California, who is and
Case 1:20-cv-00617-SKC Document 1 Filed 03/04/20 USDC Colorado Page 3 of 23

has been doing business individually and on behalf of Labyrinth within the State of Colorado and
engaging in the conduct hereinafter complained of in this action, and is sui juris

8. At all times material hereto, Hellman has served as President and as a director of
Labyrinth and Co-Managing Member of Labyrinthllc.

9, At all times material hereto, Hill has served as Secretary-Treasurer and as.a director
of Labyrinth and Co-Managing Member of Labyrinthllc.

10. At all times material hereto, the Defendant, LABYRINTH HOLDINGS, LLC,
(“Labyrinthllc”) has been a California Limited Liability Company with its principal place of
business located at 27349 Jefferson Ave., Ste 205, Temecula, CA, 92590; Hellman and Hill, both
citizens of the State of California, are the sole members and managers of Labyrinthllc.

11. At all times material hereto, Labyrinth and Labyrinthllc, engaged in contractual
negotiations and entered into a formal contract entitled Labyrinth Holdings Processing Agreement
with the Plaintiff on August 30, 2019 (“Contract”). A copy of the Contract is attached hereto as
Exhibit “A” and incorporated herein for all purposes.

12. At all times material hereto, Defendants, Robert Hellman and James Hill, (1) jointly
caused the filing of the Articles of Incorporation of Labyrinth; (2) jointly caused the filing of the
Articles of Organization of Labyrinthllc; (3) jointly control the Management of Labyrinth; (4)
jointly control the management of Labyrinthlle; (5) have conceptualized the fraudulent and illegal
activities hereinafter preformed through Labyrinth and Labyrinthllc; (6) have utilized Labyrinth
and Labyrinthllc as front organizations to perpetrate the fraudulent and illegal activities hereinafter
described in this action; (7) jointly caused Labyrinth and Labyrinthllc to do business and act in
such a manner that the actions of Hellman, Hill, Labyrinth and Labyrinthllc were so comingled

that the actions and existence of Labyrinth could not be distinguished from the actions of
Case 1:20-cv-00617-SKC Document 1 Filed 03/04/20 USDC Colorado Page 4 of 23

Labyrinthllc and the actions of Hellman and Hill could not be distinguished from the actions of
Labyrinth and labyrinthllc; an example of such co-mingling is set forth Exhibit “A”. Exhibit “A”
reflects Labyrinth as the named party to the Contract, the Contract contains a signature block for
Labyrinthlle and the Contract is executed by Hellman, individually; as a result, Hellman, Hill,
Labyrinth, and Labyrinthllc function as alter egos of each other at the direction of Hellman and
Hill.

13. | Exhibit “A” was prepared by or one behalf of all Defendants; the Defendants
specifically utilized CBD970.com, LLC as a fictitious name to mean to CBD970, LLC, a Colorado
Limited Liability Company.

14, Exhibit “A”, while designating Labyrinth as a party to the contract and naming
Labyrinthlle in the Contract’s signature block , was executed by Hellman.

15. At all times material hereto, the Defendants acted in their individual, collective
and/or corporate capacities as it relates to the torts and breaches against the Plaintiff.

JURISDICTION AND VENUE

16. This Court has jurisdiction over the subject matter presented in this Complaint
pursuant to 28 U.S.C. § 1332, because the matter in controversy exceeds the sum or value of
$75,000, exclusive of interests and costs and diversity of citizenship exists between Plaintiff and
Defendants, as authorized by 28 U.S.C. § 1332(a)(1) and 28 U.S.C. § 1332(c)(1), and the
Paragraph 43 of the Contract attached hereto as Exhibit “A” specifically provides for Jurisdiction,
Choice of Law and Venue to be in the State and Federal courts having jurisdiction in of actions
Garfield County, Colorado.

17. Defendants caused the direct transaction of business in the State of Colorado by

negotiating Exhibit “A” in Garfield County, Colorado, and establishing and conducting their
Case 1:20-cv-00617-SKC Document 1 Filed 03/04/20 USDC Colorado Page 5 of 23

business for the alleged extraction from hemp into oil an refinement of the oil into the contractually
obligated products described in Exhibit “A” upon real property located in Garfield County,
Colorado, and engaging in a substantial part of the tortious actions and events, complained of
herein in Garfield County, Colorado.

18. This Complaint is not a collusive action to confer jurisdiction that the Court would
otherwise lack as there is diversity of the Plaintiff and the Defendants and, the Contract for
Services which gives rise to a substantial part of the allegations herein, specifically provides
Jurisdiction, Choice of Law and Venue to be “exclusively in the State and Federal Courts located
in Garfield County, Colorado.”

19. The Defendants have transacted business in Colorado and engaged in a substantial
part of the tortious actions and events complained of herein have taken place in Garfield County.
Colorado, giving rise to this action in Garfield County, Colorado, including the intentional,
knowing, deliberately reckless, and/or negligent material misrepresentations, breach of contract,
omissions, diversions and/or deprivation of Plaintiff's property..

20. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2), as a substantial
part of the actions and events giving rise to this action in Garfield County, Colorado, including the
intentional, knowing, deliberately reckless, and/or negligent material misrepresentations, breach
of contract, omissions, theft and/or embezzlement, conspiracy to defraud, and wrongful enterprise
made to and against the Plaintiffs, not including loss of profits, compensatory, actual and/or
punitive or treble damages,

21. This Complaint is not a collusive action to confer jurisdiction that the Court would

otherwise lack.

he
Case 1:20-cv-00617-SKC Document 1 Filed 03/04/20 USDC Colorado Page 6 of 23

INTRODUCTION & GENERAL ALLEGATIONS

22. Plaintiff is owned and managed exclusively by Kenneth Sack.

23, Eagle Springs Organic, LLC, a single member Colorado Limited Liability
Company, exclusively owned by Kenneth Sack, is the owner of a large parcel of land
(approximately 1,800 acres), located in Garfield County, Colorado, utilized for farming operations
and is the owner of the real property upon which the subsequently described trailers and extraction
equipment of the Defendants were placed during the Defendants’ purported performance of their
contractual obligations required by the Contract.

24. At all times material hereto, CBD970 LLC properly obtained an industrial hemp
license for handling, propagation, cultivation, harvesting, and storing industrial hemp through the
State of Colorado and the State of Colorado Department of Agriculture, pursuant to the Colorado
statutes codified at Colorado Revised Statutes sections 35-61-101 to 109.

25.  Atall times material hereto, Kenneth Sack, prior to getting involved in the Colorado
hemp industry, retained Adam Ayers as his chief geneticist and hemp cultivator. Arguably, Mr.
Ayers is the foremost geneticist in the country when it comes to seeds, genetics and bringing large
scale crops to harvest.

26. | Upon information and belief, due to the efforts and skills of Adam Ayers, in the
growing year of 2019, the Plaintiff successfully cultivated and harvested one of the largest hemp
crops based upon cannabidiol “CBD” content or value in the United States. This harvest consisted
of approximately 200 acres averaging approximately 2,000 plants per acre and maintaining an

average “CBD” value of 12% per plant (the “Crop”).
Case 1:20-cv-00617-SKC Document 1 Filed 03/04/20 USDC Colorado Page 7 of 23

27. In the first quarter of 2019, Hellman and Hill met with Kenneth Sack at the
Plainuff s property in Garfield County, Colorado, in order to introduce and solicit Labyrinth’s
purported hemp extraction business and offer its services to the Plaintiff.

28, At all times material hereto, Labyrinth held itself to Kenneth Sack, as sole member
of the Plaintiff as a lawful, mobile extraction company, manufacturing industrial hemp in lawful
compliance with the Colorado State related cannabis and hemp laws as well as in conjunction with
the Federal Agricultural Act of 2014 and 2019.

29. As material factors to induce Plaintiff to agree to enter into the Contract attached
hereto as Exhibit “A”, Hellman and Hill purporting to act on behalf of Labyrinth, but, in fact,
acting on their individual behalves, on behalf of Labyrinth, and on behalf of Labyrinthllc, orally
represented the following to Plaintiff in person in Garfield County, Colorado, on multiple
occasions during negotiations preliminary to execution of the Contract:

a. The oil, isolate, distillate and other finished product they would produce from
Plaintiff's Crop would not be considered as a Schedule I narcotic in any State or
within any Federal jurisdiction, nor a violation of the Controlled Substance Act!
(“CSA”), nor with any State’s own trafficking or narcotics laws:

b. They were the only FDA approved extraction company in the country, doing
business already in the State of Colorado;

c. Claimed that their facilities were GMP certified, FDA approved and hooked up to
a video surveillance system that allowed the FDA to link into their camera systems

and view the operations live; and

 

1 See, 21 U.S.C, Sec. 812(c), and 21 C.F.R, Sec. 1308.11(23) and (31).
7
Case 1:20-cv-00617-SKC Document 1 Filed 03/04/20 USDC Colorado Page 8 of 23

d. Their unique and proprietary extraction equipment removed all of the THC from
the hemp oil through their unique refinement process.

30. As a direct and proximate result of the above-described representations of
Defendants, the Plaintiff materially relied on the representations and made the decision to engage
in business with them and not use the services of any other third-party extractor.

31. At all times material hereto, in order to comply with both the State and Federal
narcotic, controlled substance, trafficking, and industrial hemp laws, Defendants were required to
extract hemp into CDB distillate at levels not exceeding 0.3% tetrahydrocannabinol (“THC”); any
hemp product produced by Labyrinth’s extraction process which exceeded 0.3% THC content per
gram constituted a violation of Colorado and Federal Laws.

32. At all times material hereto, the Defendants knew, but intentionally kept the matter
secret and hidden from the Plaintiff, that Defendants’ extraction process causes the cannabinoids,
including the THC molecule, to compound; thus, the extraction method utilized by Defendants for
production of hemp crude oil caused significant increases in the THC levels in any oil produced
and provided to the Plaintiff.

33. Exhibit “A” required Plaintiff to provide Labyrinth with “up toflilllgbounds” of
hemp biomass from Plaintiff's Crop. From Plaintiff's biomass, Labyrinth was required to extract
the hemp oil and refine it into CBD distillate with a 0.0% delta-9 tetrahydrocannabinol “THC”
(“T-Free”); which was to comply with all State and Federal related laws.

34. The production of Plaintiffs biomass, which was set aside for extraction under
Exhibit “A”, was biomass worth approximately $250.00 per point, including propagation of

enough seeds and clones to cultivate to maturity and then harvest and store.
Case 1:20-cv-00617-SKC Document 1 Filed 03/04/20 USDC Colorado Page 9 of 23

35. Assuming a CBD content of at least 8%, approximately 35 pounds of Plaintiffs
biomass was to be converted by the Defendants resulting in | liter of CBD distillate, which would
then be refined by Defendants into T-Free before being sold to Plaintiff.

36. The cost to Plaintiff to convert biomass to distillate was to be approximately tested
per pound. Approximately) pounds of biomass was to be required to extract one (1) Liter of
distillate. Plaintiff would then pay Defendants ea per Liter to convert the distillate into T-
Free.

37. As of August 30, 2019, the market price of T-Free was $5,000.00 per Liter, the cost
to Plaintiff should have been ae Liter and Plaintiffs net profit would have been
approximately lisa Liter. By dividing ala pounds of biomass by each pounds
required to make | Liter of T-Free, Plaintiff has expected to obtain approximately demented | T-
Free from Defendants under the terms of Exhibit “A”, thereby resulting in gross sales of

ei a net profit of approximately home

38. Although the sale of the equivalent amount of Plaintiffs biomass in its pre-
extraction state would have been worth approximately $36,000,000.00 in gross revenue to Plaintiff
and net revenue of approximately $30,000,000.00 after deducting the seed to harvest cost, the
opportunity to more than double Plaintiff's profits was clearly the icing on the cake provided by
Defendants’ representations, warranties and the terms of Exhibit “A”.

39. On August 30, 2019, the Plaintiff and Defendants (Defendants acting through
Labyrinth) entered into Exhibit “A” attached hereto.

40. Subsequent to August 30, 2019, Plaintiff became aware that the Defendants were

struggling in the performance of their contractual obligations as a result of the following:
Case 1:20-cv-00617-SKC Document 1 Filed 03/04/20 USDC Colorado Page 10 of 23

a. Because Defendants’ extraction operations were mobile, Labyrinth’s extraction
equipment was contained within mobile trailers. This required, needed and
necessary permits, electrical connections, concrete or ground foundations,
operating licenses, and access to ingress and egress upon the property in Garfield
County, Colorado; the cost of same was advanced by Plaintiff on behalf of
Defendants:

b. Defendants were constantly experiencing processing delays;

c. Defendants continued to make excuses as to the quality of finished goods coming
from its extraction laboratory not meeting the minimum required specifications of
material representations made by Defendants;

d. Defendants failed to demonstrate to Plaintiff how the THC, within the oil produced
from the biomass provided by Plaintiff pursuant to Exhibit “A” was being removed
in compliance with the laws of the State and Federal governments;

e, Defendants were unable to provide documentation confirming that the amount of
biomass provided was generating the contractually agreed upon amount of finished
product;

f. Defendants were providing Plaintiff contractually noncompliant CBD distillate, as
reflected in the Certificate of Analysis (“COA”) testing results of the extracted
liquid.

g. Defendants failed to replace thelial ios of contractually noncompliant CBD
distillate delivered to Plaintiff with compliant distillate.

41. In spite of representing to Plaintiff prior to the execution of Exhibit “A” that

Defendants had sufficient financial resources to meet their contractual obligation to turn Plaintiffs

10
Case 1:20-cv-00617-SKC Document 1 Filed 03/04/20 USDC Colorado Page 11 of 23

biomass into T-Free, Hill and Hellman began soliciting Sack for money, claiming that their
operations needed more money to continue operations and to pay for T-Free equipment and
processes. Without raising capital they would no longer be in a position to make anything other
than hemp oil containing illegal amounts of THC.

42. Plaintiff provided Defendant with COAs certifying that the product extracted by
Defendants’ equipment from the biomass provided by Plaintiff contained illegal amounts of THC
demonstrating a complete breach of Defendants’ contractual obligations to Plaintiff.

43. Defendants, through Hellman and Hill, finally admitted to Plaintiff, through
Kenneth Sack and Adam Ayers, that Labyrinth’s equipment could not remediate the THC and that
portion of the hemp oil refinement would have to be subcontracted out to a third party which would
require additional money.

44, In February 2020, Plaintiff learned that Defendants were secretly sending oil
extracted from Plaintiff's biomass to Rifle Onion Company, LLC, attn: Macario Carrillo, located
at 1404 County Road 223, Rifle, Garfield County, Colorado.

45. In February 2020, Plaintiff learned that the Defendants were improperly diverting
oil extracted from Plaintiff's biomass through Rifle Onion Company, LLC, to a company in
Oregon named Easy Street Services Company.

46, In February 2020, Plaintiff learned that the Defendants were secretly making hemp
oil from Plaintiff's hemp biomass and were secretly transporting the same to third parties outside
of the State of Colorado.

47, By February 2020, it became apparent that the Defendants’ above-described

representations, promises and assurances made to Plaintiff to induce Plaintiff to enter into the

1]
Case 1:20-cv-00617-SKC Document 1 Filed 03/04/20 USDC Colorado Page 12 of 23

Contract attached hereto as Exhibit “A” were not only all false, but were known by the Defendants
to be false when the representations were made to Plaintiff prior to August 30, 3019,

48. In early February 2020, the Plaintiff demanded to see the THC destruction process
purportedly utilized by Labyrinth upon the oil extracted from Plaintiff's biomass to obtain the
0.0% delta-9 tetrahydrocannabinol “THC” percentage agreed to by Defendants, which demand,
previously framed as requests, had been previously denied by Defendants. Defendants relented
and scheduled an appointment for Plaintiff to observe the THC removal process. When Plaintiff,
acting through Kenneth Sack, arrived for the appointment to see the process, Hellman represented
that the equipment was experiencing mechanical problems, and that they would not be able to
duplicate the refinement processes at this time.

49. _ Plaintiff also demanded evidence from Defendants of Labyrinth’s purported GMP
certification and FDA approval of the extraction process, which Defendant failed to provide.

50. Plaintiff also demanded Defendants provide proof of the supposed WIFI video link
that the FDA allegedly had into Labyrinth’s extraction system; again the Defendants had no
evidence supporting their prior representation of the existence of such a link.

51. Upon Plaintiff learning of:

a. Defendants’ theft or diversion of Plaintiff's hemp biomass and oil made therefrom,
b. The fact that of the initial approximately aay pounds of the Plaintiff's Crop’s
biomass delivered to Defendants for extraction processing, Defendants refused to
account for the amount of the biomass used in the extraction resulting in the 29]
kilos of contractually non-compliant distillate and refused to account for the
disposition of the remaining portion of the initial approximately PER pounds

delivered to Defendants,
Case 1:20-cv-00617-SKC Document 1 Filed 03/04/20 USDC Colorado Page 13 of 23

c. Defendants’ continuous breach of their promises of supplying THC-Free distillate
in accordance with the Contract:
d. Defendants completely false representations that their equipment could remove all
of the THC contained within the extracted hemp oil,
e. Defendants illegally trafficking in unlawful THC oil made upon Plaintiffs
property,
Plaintiff notified Defendants of their numerous breaches of contract and material
misrepresentations inducing Plaintiff to enter into Exhibit “A”.

52. By that date, Plaintiff had advanced approximately $50,000.00 for the
infrastructure costs to enable Defendants’ extraction equipment to be placed on Eagle Springs
Organic, LLC’s real property, had paid to the Defendant a sum of approximately (iietecerlta
including the initial Redacted em required by the Contract. and received imal kilos of
contractually non-compliant distillate from Defendants.

53. Shortly thereafter, Hellman, on behalf of Defendants, sent Sack an electronic
communication that the Contract was cancelled and that the additional oil extracted from Plaintiff s
biomass that would be in the possession of his attorney or third party.

54. On February 26, 2020, the Defendants finally moved Defendants’ trailers and
equipment off of the property.

55 As a result of Defendants’ breach of contract. Plaintiff never received from
Defendants:

a. The T-Free that was promised to replace the illegal or non-conforming ill kilos of

CBD distillate oil previously produced by Defendants;

13
Case 1:20-cv-00617-SKC Document 1 Filed 03/04/20 USDC Colorado Page 14 of 23

b. Contractually compliant CBD distillate for which the Plaintiff had paid

c. An accounting of the use and disposition of the approximately RE pounds of
hemp biomass delivered to Defendant:

d. Repayment of the (ceil paid to Defendants for T-Free;

e. Reimbursement for the approximately $50,000 in infrastructure costs absorbed by
the Plaintiff in order to accommodate the Defendants trailers (mobile extraction
labs);

{. Extraction and processing into legal CBD oil and Isolate of the approximately
Re pounds of hemp set aside from Plaintiff's Crop.

CLAIMS

FIRST CLAIM FOR RELIEF
(Breach of Contract Against All Defendants)

56. Plaintiff reaffirms and realleges paragraphs 1-55 above and incorporates them
herein by reference as if fully set forth.

57. As a result of the numerous failures of Defendants to perform the obligations
required to be performed under the terms of Exhibit “A”, Defendants breached the Contract with
Plaintiff.

58. Plaintiff has performed all conditions precedent required by the terms of Exhibit
“A” attached hereto or such conditions have been waived or excused.

59. As aresult of Defendants’ breach of the Contract, Plaintiff has been damaged as

follows:

 

: The kilos of non-compliant isolate represented only a portion of the sane paid by
Plaintiff:

14
Case 1:20-cv-00617-SKC Document1 Filed 03/04/20 USDC Colorado Page 15 of 23

a. Expenditure of approximately $50,000.00 on infrastruciure lo house Labyrinth’s
trailers and extraction equipment;

b. Loss of RE paid to Defendants for extraction and production of T-Free;

o

Loss of the value of the portion of the approximately BEE pounds of Plaintiff s
Crop delivered to Defendants, not utilized in producing ed pounds of
contractually non-compliant CBD distillate delivered to Plaintiff, which is
completely unsaleable, and diversion of oil produced from Plaintiffs initial
delivery to third-parties by Defendants;

d. Diminution in value of the remaining approximately pounds stored by
Plaintiffs in expectation of Defendants’ timely extraction processing in compliance
with the terms of the Contract: and

Lost profits resulting from the loss of Plaintiffs ability to sell contractually

«

compliant T-Free, which said Defendants were obligated create from the
approximately HE pounds of hemp reserved from Plaintiffs Crop for this
purpose.
60. Plaintiff has employed the undersigned counsel to represent it in this action and has
agreed to pay a reasonable attorney’s fee therefore.
61. Pursuant to paragrapHfilggpt Exhibit “A”, should Plaintiff be the prevailing party on
this claim, Plaintiff is entitled to an award of its reasonable attorney’s fees and other expenses
incurred in this action.

SECOND CLAIM FOR RELIEF
(Violation of the Colorado Consumer Protection Act against All Defendants)

62. Plaintiff reaffirms and realleges paragraphs 1-55 above and incorporates them

herein by reference as if fully set forth.
Case 1:20-cv-00617-SKC Document 1 Filed 03/04/20 USDC Colorado Page 16 of 23

63. This is a cause of action against the Defendants for violation of the Colorado
Consumer Protection Act, Colo. Rev. Stat. § 6-1-101, et seq. (2018).

64, At all times material hereto Plaintiff, Labyrinth, Labyrinthllc, Hellman and Hill, are
each a “person” as defined in Colo. Rev. Stat. § 6-1-101(6).

65.  Atall times material hereto, Plaintiff's hemp as referred to in Exhibit “A” attached
hereto is “property” as defined in Colo. Rev. Stat. § 6-1-101(8).

66. Colo. Rev. Stat. § 6-1-101(1), states: “Advertisement" includes the attempt by
publication, dissemination, solicitation, or circulation, visual, oral, or written, to induce directly or
indirectly any person to enter into any obligation or to acquire any title or interest in any property.”

67. Plaintiff has standing to assert this claim against the Defendants pursuant to Colo.
Rev. Stat. § 6-1-113(1)(c), which states:

(1) The provisions of this article shall be available in a civil action for any claim

against any person who has engaged in or caused another to engage in any deceptive

trade practice listed in this article. An action under this section shall be available to

any person who: (ce) In the course of the person's business or occupation, is injured

as a result of such deceptive trade practice.

68. Atal] times material hereto, Defendants were engaged in or, alternatively Hill and
Hellman caused Labyrinth and Labyrinthllc to engage in the deceptive trade practices set forth in
the following paragraph number.

69. The above-described actions of the Defendants constitute violations of the

following subsections of Colo, Rev. Stat. § 6-1-105(1) of the Colorado Consumer Protection Act:

(1) A person engages in a deceptive trade practice when, in the course of the
person's business, vocation, or occupation, the person:

(c) Either knowingly or recklessly makes a false representation as to affiliation,
connection, or association with or certification by another;

(e) Either knowingly or recklessly makes a false representation as to the
characteristics ... of ... property or a false representation as to the sponsorship,
approval, status, affiliation, or connection of a person therewith;

16
Case 1:20-cv-00617-SKC Document 1 Filed 03/04/20 USDC Colorado Page 17 of 23

(g) Represents that ... property [is] of a particular standard, quality, or grade
... If he knows or should know that they are of another;

(u) Fails to disclose material information concerning goods, services, or
property which information was known at the time of an advertisement or sale if
such failure to disclose such information was intended to induce the consumer to
enter into a transaction.

70. Asaresult of Defendants’ engaging in the said deceptive trade practices, Plaintiff
is entitled to an award, at Plaintiff *s election, of the following damages against the Defendants
pursuant to the following subsections of Colo. Rev. Stat. § 6-1-113:

(2) Except in a class action or a case brought for a violation of section 6-1-709,
and notwithstanding any other law, any person who, in a private civil action, is
found to have engaged in or caused another to engage in any deceptive trade
practice listed in this article 1 is liable in an amount equal to the sum of:

(a) The greater of:

(I) The amount of actual damages sustained, including prejudgment
interest of either eight percent per year or at the rate provided in section 13-21-101,
whichever is greater, from the date the claim under this article | accrued: or

(II) Five hundred dollars: or

(Il) Three times the amount of actual damages sustained, ifit is established
by clear and convincing evidence that such person engaged in bad faith conduct;
plus

(b) In the case of any successful action to enforce said liability, the costs of
the action together with reasonable attorney fees as determined by the court.

(2.3) As used in subsection (2) of this section, "bad faith conduct" means
fraudulent, willful, knowing, or intentional conduct that causes injury.

(2.7) Notwithstanding the provisions of subsection (2) of this section, in the case
of any violation of section 6-1-105 (1)(ss), the court may award reasonable costs of
the action and attorney fees and interest...
71. Asaresult of the Defendants’ deceptive and unfair trade practices, Plaintiff has
been damaged as follows:
a. Expenditure of approximately $50,000.00 on infrastructure to house Labyrinth’s

trailers and extraction equipment:

b. Loss of FE paia to Defendants for extraction and production of T-Free:

17
Case 1:20-cv-00617-SKC Document 1 Filed 03/04/20 USDC Colorado Page 18 of 23

c. Loss of the value of the portion of the approximately ila pounds of Plaintiff's
Crop delivered to and utilized by Defendants to produce contractually non-
compliant CBD distillate delivered to Plaintiff, which is completely unsaleable, and
diversion of oil produced from Plaintiffs initial delivery to third-parties by
Defendants;
d. Diminution in value of the remaining approximately jaa pounds stored by
Plaintiffs in expectation of Defendants’ timely extraction processing in compliance
with the terms of the Contract; and
e. Lost profits resulting from the loss of Plaintiff's ability to sell contractually
compliant T-Free, which said Defendants were obligated create from the
approximately a ouncs of hemp reserved from Plaintiff's Crop for this
purpose.
72. Plaintiff has employed the undersigned counsel and has agreed to pay a reasonable
attorney’s fee therefore.
THIRD CLAIM FOR RELIEF
(Common Law Fraud in the Inducement against All Defendants)
73. Plaintiff reaffirms and realleges paragraphs 1-55 above and incorporates them
herein by reference as if fully set forth.
74. This claim is pleaded in the alternative to the First Claim.
75. At all times material hereto, in order to comply with both the State and Federal
narcotic, controlled substance, trafficking, and industrial hemp laws, Labyrinth was required to

extract industrial hemp at levels not exceeding 0.3% tetrahydrocannabinol (“THC”); any industrial

18
Case 1:20-cv-00617-SKC Document 1 Filed 03/04/20 USDC Colorado Page 19 of 23

hemp product produced by Labyrinth’s extraction process which exceeded 0.3% THC constituted
a violation of Colorado and Federal Laws.

76. At all times material hereto, the Defendants knew, however, kept the matter secret
and hidden from the Plaintiff, that Labyrinth’s extraction process causes the cannabinoids,
including the THC molecule, to compound; thus, the production of hemp crude oil significantly
increases the THC levels in any oil produced and provided to a client, such as the Plaintiff.

77. As material factors to induce Plaintiff to agree to enter into the Contract attached
hereto as Exhibit “A”, Hellman and Hill purporting to act on behalf of Labyrinth, but, in fact,
acting on their individual behalves, on behalf of Labyrinth, and on behalf of Labyrinth’s alter ego,
Labyrinthllc, orally represented the following to Plaintiff on multiple occasions during
negotiations:

a. The oil, isolate, distillate and other finished product they would produce from
Plaintiff s Crop would not be considered as a Schedule I narcotic in any State or with in any Federal
jurisdiction, nor a violation of the Controlled Substance Act’ (“CSA”), nor with any State’s own
trafficking or narcotics laws:

b. They were the only FDA approved extraction company in the country, doing
business already in the State of Colorado;

c. Claimed that their facilities were GMP certified, FDA approved and hooked up to
a video surveillance system that allowed the FDA to link into their camera systems and view the
operations live:

d. They had a unique monetary formula for monetizing the Plaintiffs crop by

performing the hemp extraction services on site with all of their resources, thereby resulting in

 

3 See, 21 U.S.C. Sec. 812(c), and 21 C.F.R. Sec. 1308.11(23) and (31).
19
Case 1:20-cv-00617-SKC Document 1 Filed 03/04/20 USDC Colorado Page 20 of 23

Plaintiff making more money off of Defendants’ extraction and refinement of the biomass into T-
Free than Plaintiff would make if Plaintiff utilized another extraction company to process the entire
biomass of Plaintiff's Crop: and

e. Their unique and proprietary extraction equipment remoye all of the THC from the
through their unique refinement process.

78. Additionally, Defendants set the sales price of contractually compliant CBD oil and
CBD isolate to be purchased by Plaintiff after refining Plaintiff's hemp at an unrealistically low
figure for the express purpose of materially inducing Plaintiff to contract with Labyrinth and its
alter ego, Labyrinthlle for the production of contractually compliant CBD distillate and/or CBD
isolate.

79. At the time of the representations and/or omissions, Defendants knew that the
representations were false or were aware that Plaintiffs did not know whether the representations
were true or false.

80. Defendants made the said representations with the intent that Plaintiffs would rely
on the representations and/or omissions, and in fact Plaintiffs did rely on the representations and/or
omissions.

81. Plaintiffs reliance was reasonable and justified.

82. As a direct and proximate result of the above-described representations of
Defendants, the Plaintiff entered into the Contract.

83. But for the above-described representation of the Defendants, Plaintiff would not

have entered into the Contract.

20
Case 1:20-cv-00617-SKC Document 1 Filed 03/04/20 USDC Colorado Page 21 of 23

$4. Plaintiff's reliance upon Defendants’ false statements and omissions of material
facts and failure to disclose adverse material facts caused Plaintiffs damages including, but not
limited to:
a. Expenditure of approximately $50,000.00 on infrastructure to house Labyrinth’s
trailers and extraction equipment;
b. Loss of Redacted A to Defendants for extraction and production of T-Free;
c. Loss of the value of the portion of the approximately 60.000 pounds of Plaintiff s
Crop delivered to and utilized by Defendants to produce contractually non-
compliant CBD distillate delivered to Plaintiff, which is completely unsaleable, and
diversion of oil produced from Plaintiffs initial delivery to third-parties by
Defendants:
d. Diminution in value of the remaining approximately—i@Mpounds stored by
Plaintiffs in expectation of Defendants’ timely extraction processing in compliance
with the terms of the Contract; and
e. Lost profits resulting from the loss of Plaintiffs ability to sell contractually
compliant T-Free, which said Defendants were obligated create from the
approximately aba pounds of hemp reserved from Plaintiff's Crop for this
purpose.
85. Plaintiff reserves the right to seek to amend this Third Claim to include a claim for

exemplary damages in accordance with Colo, Rev. Stat. § 13-21-102(1.5),

PRAYER FOR RELIEF AS TO ALL COUNTS
WHEREFORE, for the reasons alleged herein, Plaintiff prays for this Court to enter judgment
against the Defendants and in favor of Plaintiff as follows:

21

-
Case 1:20-cv-00617-SKC Document 1 Filed 03/04/20 USDC Colorado Page 22 of 23

A. On the First Claim, an award of Plaintiff's damages plus a reasonable attorney’s fee, other
expenses and costs of this action:

B. On the Second Claim, an award of Plaintiff's statutory damages including a reasonable
attorney’s fee, other expenses and costs of this action; and

C. On the third Claim an award of Plaintiff's damages plus costs of this action.

JURY DEMAND

Plaintiff demands a jury trial of all issues triable as of right by a jury.

DATED this 4th day of March, 2020.

S/ Craig #4. Brand, Fag.

Craig A. Brand, Esq.
Mystic Law, P.A.

6411 S. Jamaica Circle
Englewood, Colorado 80111
Telephone: (305) 878-1477
E-mail: Craig@ganjalaw.com
Attorney for Plaintiff

22
Case 1:20-cv-00617-SKC Document 1 Filed 03/04/20 USDC Colorado Page 23 of 23

VERIFICATION OF COMPLAINT

STATE OF COLORADO )
) SS:
COUNTY OF GARFIELD)

ON THIS DAY personally appeared before me, KENNETH SACK, personally known to
me or who produced the following identification y , who after being duly
sworn, deposes and says that he is the sole member and manager of CBD970, LLC, a Colorado
Limited Liability Company, and the facts set forth in the above Complaint are true and correct.

  

KENNETH SACK, Sole Member and

Manager

 

 

Sworn to and subscribed before CHRIST! SKINNER

me on March “1, 2020. NOTARY PUBLIC - STATE OF COLORADO
— NOTARY ID 19994030378

(\ fi -\e sk MY COMMISSION EXPIRES JUL 8, 2023
fowl Dur

NOTARY PUBLIC STATE OF COLORADO

 

 

 

 

ee
— » oO ~) Ss
My Commission Expires: _\ ON Hi o | 5)

23
